Citation Nr: 1738008	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right thumb condition, to include tendonitis. 

2.  Entitlement to service connection for a left thumb condition, to include tendonitis. 

3.  Entitlement to service connection for bilateral plantar fasciitis.  

4.  Entitlement to service connection for metabolic condition, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	James McElfresh, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1965 and from June 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In September 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge that has since retired.   In March 2017, the Veteran was afforded another videoconference hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings are associated with the claims file. 

The claims were previously before the Board.  In October 2015, the claims were remanded for additional development and in December 2016, the claims were remanded to afford the Veteran the opportunity to testify at a new Board hearing.  For the reasons discussed below, additional development is necessary.

The Board additionally notes that during the March 2017 hearing, the Veteran, through his representative, asserted that this his claims for right thumb and left thumb tendonitis should include consideration of other disease process of the thumbs.  In light of Clemons v. Shinseki, the claims for service connection for right thumb tendonitis and left thumb tendonitis have been recharacterized as noted above.  23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a right thumb condition, a left thumb condition, bilateral plantar fasciitis, and metabolic syndrome.  The Veteran contends that these conditions are related to active service and/or secondary to his service-connected disabilities of diabetes mellitus and peripheral neuropathy.  

Preliminarily, the Board notes that outstanding VA treatment records should be obtained and associated with the claims file. 

Thumb Conditions

In September 2016, the Veteran was afforded a VA examination.  The examiner rendered a diagnosis of degenerative arthritis of both right and left thumbs; he noted that there were no findings to support a diagnosis of tendonitis.  He opined that the thumb conditions were less likely than not due to service, or diabetes mellitus.  He opined that medical literature did not support a causal relationship between osteoarthritis and diabetes mellitus.  

The Board notes that in October 2016, the Veteran's representative submitted articles that indicated that diabetes was a predictor for osteoarthritis and that bone/joint problems are associated with diabetes.  Additionally, during the March 2017 hearing, the Veteran asserted that his thumbs conditions could be secondary to his service-connected peripheral neuropathy.  

As such, the Board finds that remand is warranted for an addendum opinion that considers the above-noted treatise evidence and contention.  

Bilateral Plantar Fasciitis

In September 2016, the Veteran was afforded a VA examination.  The examiner rendered a diagnosis of plantar fasciitis of both feet.  He opined that plantar fasciitis was less likely than not due to service, or diabetes mellitus.  He noted that treatment for plantar fasciitis did not occur until recently, and that there was no evidence in the record indicating that diabetes mellitus was associated with plantar fasciitis.  

Of note, the Board finds that the Veteran was diagnosed with plantar fasciitis in a March 2012 VA podiatry consult.  He was provided with diabetic accommodative inserts as part of his treatment plan.  During the May 2017 hearing, the Veteran asserted that his plantar fasciitis may be caused by or aggravated by his service-connected peripheral neuropathy.  Additionally, in May 2014, the Veteran submitted treatise evidence in the form of an article that indicates there may be a relationship between plantar fasciitis and diabetes mellitus.  Further, the Veteran alleges that his plantar fasciitis may have been incurred in service due to (1) an incident where he stepped on a booby trap that resulted in sore and swollen right foot that lasted three weeks, and/or (2) a May 1971 incident where he injured his knee playing softball.  See also October 2013 Email; October 2016 Email.

Accordingly, the Board finds that remand is warranted for an addendum opinion that considers the above-noted evidence and contentions.  

Metabolic Syndrome

In September 2016, the Veteran was afforded a VA examination.  The examiner opined that there was no evidence or reports of a diagnosis of metabolic syndrome in the record.  He stated that a differential diagnosis of metabolic syndrome was not within the purview of the VA examination.  The Board finds that remand is warranted for an examination.  Indeed, the October 2015 remand directives included instructions for the examiner to determine whether the Veteran had a diagnosis of a metabolic disorder.  The September 2016 examiner did not appear to conduct any tests or studies.  Accordingly, remand is required for compliance with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, in March 2017, the Veteran submitted several articles indicating that metabolic condition is associated with diabetes mellitus, including an article from Cardiovascular Diabetology stating that diabetes mellitus is considered to be one component within a group of disorders called the metabolic syndrome.  An article from the American Heart Association also noted that metabolic syndrome is a group of risk factors that raises the risk of heart disease, diabetes, and other problems.  On remand, the examiner should consider these articles. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Forward the Veteran's claims file to an examiner for an addendum opinion to determine the nature and etiology of any right and/or left thumb condition.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the examiner should provide the following opinions:

a)  Identify any right and/or left thumb condition present since June 2012, to include degenerative arthritis and de Quervain's tenosynovitis.  

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any right and/or left thumb condition is related to active service. 

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any right and/or left thumb condition is caused by or aggravated by service-connected diabetes mellitus and/or peripheral neuropathy.

The examiner's attention is invited to the articles submitted in October 2016 indicating that diabetes was a predictor for osteoarthritis and that bone/joint problems are associated with diabetes.

3.  Forward the Veteran's claims file to an examiner for an addendum opinion to determine the nature and etiology of the Veteran's bilateral plantar fasciitis.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the examiner should provide the following opinions:

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral plantar fasciitis is related to active service, to include the Veteran's reports of stepping on a booby trap and the May 1971 knee injury.  

The examiner's attention is invited to the March 2012 VA podiatry consult, wherein the Veteran was provided with diabetic accommodative inserts after receiving a diagnosis of plantar fasciitis. 

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral plantar fasciitis is caused by or aggravated by service-connected diabetes mellitus and/or peripheral neuropathy. 

The examiner's attention is invited to the articles submitted in May 2014 indicating there may be a relationship between plantar fasciitis and diabetes mellitus.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any metabolic condition.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify whether the Veteran has a diagnosis of metabolic condition.  The examiner's opinion should be accompanied with a rationale.  

b)  If there is a diagnosis of metabolic condition, state whether it is at least as likely as not (a probability of 50 percent or greater) that any metabolic condition is related to active service.  

c)  If there is a diagnosis of metabolic condition, state whether it is at least as likely as not (a probability of 50 percent or greater) that any metabolic condition is caused by or aggravated by service-connected diabetes mellitus.

The examiner's attention is invited to the articles submitted in March 2017 indicating that metabolic condition is associated with diabetes mellitus.

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




